Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 7, 2019                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  159518(26)                                                                                             Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  BLOOMFIELD MERCHANT SERVICES,                                                                         Elizabeth T. Clement
  LLC,                                                                                                  Megan K. Cavanagh,
                                                                                                                         Justices
           Plaintiff-Appellee,
                                                                     SC: 159518
  v                                                                  COA: 345936
                                                                     Oakland CC: 2017-157137-CB
  MEGA CARD SOLUTIONS, INC., and
  NACK KYUNG CHUNG,
             Defendants-Appellants.
  __________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its answer to the application for leave to appeal is GRANTED. The answer submitted
  on June 3, 2019, is accepted as timely filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    June 7, 2019

                                                                                Clerk